DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on 24 May 2022 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24, 2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
Application 17751927, filed 05/24/2022 is a continuation of 17/084,107, filed 10/29/2020, now U.S. Patent #11372857.

This Office Action is Non-Final.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 10-11, 14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 19 of U.S. Patent No. 11372857. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 10-11 and 19-20 of the instant application are obvious variant of claims 1, 10 and 19 of U.S. Patent No. 11372857.

Claims 3 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 15 of U.S. Patent No. 11372857. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 12 of the instant application are obvious variant of claims 4 and 15 of U.S. Patent No. 11372857.

Claims 4 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 14 of U.S. Patent No. 11372857. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 13 of the instant application are obvious variant of claims 5 and 14 of U.S. Patent No. 11372857.

Claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15 of U.S. Patent No. 11372857. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 15 of the instant application are obvious variant of claims 6 and 15 of U.S. Patent No. 11372857.

Claims 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 of U.S. Patent No. 11372857. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 16 of the instant application are obvious variant of claims 7 and 16 of U.S. Patent No. 11372857.

Claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 17 of U.S. Patent No. 11372857. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 17 of the instant application are obvious variant of claims 8 and 17 of U.S. Patent No. 11372857.

Claims 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 18 of U.S. Patent No. 11372857. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 18 of the instant application are obvious variant of claims 9 and 18 of U.S. Patent No. 11372857.

The following table shows the claims in the instant application No. 17751927, that are rejected by corresponding claims in U.S. Patent No. 11,372,857.


Claims Comparison Table


U.S. Patent No. 11,372,857
Application No. 17/751,927
U.S. Patent No. 
17/751,927
1. A computer-implemented method comprising: receiving, at a computing system, an input comprising one or more attributes; selecting, by the computing system, a subset of query options from a list of query options by performing operations comprising: determining which query options are relevant query options to the attributes of the input; determining an accuracy score for each relevant query option based on query optimization results from an audit of previous queries; and selecting the relevant query options with an accuracy score above a predefined threshold as the subset of query options; translating, by the computing system, each query option of the subset of query options into a query comprising at least one attribute of the one or more attributes of the input, to generate a set of queries; determining, by the computing system, a priority order to execute each query in the set of queries based on the accuracy score of each query in the set of queries; executing, by the computing system, each query in the priority order to generate a candidate list comprising a list of candidates that potentially match the input; accessing, by the computing system, a workflow configuration comprising a list of workflows for determining whether an input matches a candidate; for each candidate in the list of candidates, performing operations comprising: selecting a subset of available workflows based on relevance to the candidate and based on workflow optimization results from an audit of previous workflow executions; determining an order in which the selected subset of workflows is to be executed based on the workflow optimization results; and executing the selected subset of workflows in the determined order to generate a match score indicating a probability that the candidate matches the input; and providing an output indicating at least the candidates that matched the input based on the generated match score for each candidate.
1. A computer-implemented method comprising:

receiving, at a computing system, an input comprising one or more attributes;

selecting, by the computing system, a subset of query options from a list of query options relevant to the one or more attributes:

translating, by the computing system, each query option of the subset of query options into a query comprising at least one attribute of the one or more attributes, to generate a set of queries;

executing, by the computing system, each query to generate a candidate list comprising a list of candidates that potentially match the input;

accessing, by the computing system, a workflow configuration comprising a list of workflows for determining whether an input matches a candidate;

for each candidate in the list of candidates, performing operations comprising:

selecting a subset of available workflows based on relevance to the candidate and an accuracy score for each workflow; and executing the selected subset of workflows to generate a match score

indicating a probability that the candidate matches the input; and

providing an output indicating at least the candidates that matched the input based on the generated match score for each candidate
10. A system comprising:

a memory that stores instructions; and

one or more processors configured by the instructions to perform operations comprising:

receiving an input comprising one or more attributes;

selecting a subset of query options from a list of query options relevant to the one or more attributes:

translating each query option of the subset of query options into a query comprising at least one attribute of the one or more attributes, to generate a set of queries;

executing each query to generate a candidate list comprising a list of candidates that potentially match the input;

accessing a workflow configuration comprising a list of workflows for determining whether an input matches a candidate;

for each candidate in the list of candidates, performing operations comprising:

selecting a subset of available workflows based on relevance to the candidate and an accuracy score for each workflow; and executing the selected subset of workflows to generate a match score

indicating a probability that the candidate matches the input; and

providing an output indicating at least the candidates that matched the input based on the generated match score for each candidate.
2. The method of claim 1, wherein recompiling the query execution tree includes replacing the respective in-memory operator with a corresponding spooling operator in the second executable plan, and wherein the second executable plan includes one or more in-memory operators.
2. The method of claim 1, wherein: recompiling the query execution tree is further based on analyzing historical information that includes execution statistics of the first in-memory operator and/or similar in-memory operators.



3. The method of claim 1, wherein forming the second executable plan further replaces a second in-memory operator of the first plurality with a second spooling operator.
3. The method of claim 1, wherein aborting execution of the first executable plan includes: identifying a first portion of the query execution tree that has completed execution before the detection of insufficient memory; and storing intermediate results corresponding to the first portion; wherein recompiling the query execution tree comprises recompiling all of the query execution tree except the first portion; and wherein executing the second executable plan includes reusing the stored intermediate results.
5. The method of claim 1, wherein aborting execution of the first executable plan includes: identifying a first portion of the first executable plan that has completed execution before the detection of insufficient memory; and storing intermediate results corresponding to the first portion; wherein executing the second executable plan includes reusing the stored intermediate results.
5. The method of claim 1, wherein aborting execution of the first executable plan includes: identifying a first portion of the first executable plan that has completed execution before the detection of insufficient memory; and storing intermediate results corresponding to the first portion; wherein executing the final executable plan includes reusing the stored intermediate results.
4. The method of claim 3, wherein data storage for the first executable plan is in a first format that is different from a second data storage format used by the second executable plan, and storing the intermediate results comprises transforming data from the first format to the second format.
6. The method of claim 5, wherein data storage for the first executable plan is in a first format that is different from a second data storage format used by the second executable plan, and storing the intermediate results comprises transforming data from the first format to the second format.
6. The method of claim 5, wherein data storage for the first executable plan is in a first format that is different from a second data storage format used by the final executable plan, and storing the intermediate results comprises transforming data from the first format to the second format.



Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 10-11, 14, 17 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tamilmani at el. (US 9,189,515 B1) in view of Ghosh et al. (US 2015/0026692 A1).

Regarding claims 1, 10 and 19 Tamilmani discloses a computer-implemented method comprising: 
receiving, at a computing system, an input comprising one or more attributes 
(see Tamilmani Col. 2, lines 44-50; the report description(s) 108 are sent from the user device(s) 104 to the query server device(s) 106, and may be received by a query interface module 110 executing on the query server device(s) 106. The report description(s) 108 may each include one or more query templates, and each query template may be associated with one or more input parameters);
selecting, by the computing system, a subset of query options from the list of
query options relevant to the attributes (see Tamilmani Col. 8, lines 55-60, Each input section 402 also includes a control 404 to enable a user to view a history of the result data set(s) 118 generated from previous executions of queries generated from the query templates 304 in the workflow corresponding to the input section 402); see Tamilmani Col. 7, lines 26-30, Each workflow section 302 may include one or more query templates 304 to generate one or more queries for retrieving data relevant to that question from the data storage system(s) 120. Based on the query template(s) 304, one or more queries may be generated to retrieve data from at least one relational datastore 122, from at least one non-relational datastore 124, or from the relational datastore(s) 122 and the non-relational datastore(s) 124. In some implementations, the query template(s) 304 may be specified such that each of the corresponding queries is generated in a query language that is native to the datastore targeted by the query; see Col. 7, lines 54-59, In cases where an input parameter 306 includes a plurality of discrete values for selection (e.g., states, provinces, or prefectures of a country, months of the year, and so forth), the input parameter 306 may be presented via a drop-down list of options or a similar control in the user interface);
translating, by the computing system, each query option of the subset of
query options into query comprising at least one attribute of the one or more
attributes, to generate a set of queries (see Tamilmani Col. 12, lines 21-30, a subsequent request may be received to execute the at least one query executed at 802. At 810, the at least one query may be modified to access the converted data that was previously written (e.g., at 806) to the datastore that supports the second storage format. Such a modification may include translating the at least one query to a native query language supported by the datastore that supports the second storage format. For example, in cases where the second storage format is a relational storage format, the at least one query may be translated into a SQL query);
for each candidate in the list of candidates, performing operations
comprising: 
selecting a subset of available workflows based on relevance to the candidate and an accuracy score for each workflow (see Tamilmani Col. 8, lines 55-60, Each input section 402 also includes a control 404 to enable a user to view a history of the result data set(s) 118 generated from previous executions of queries generated from the query templates 304 in the workflow corresponding to the input section 402); see Tamilmani Col. 7, lines 26-30, Each workflow section 302 may include one or more query templates 304 to generate one or more queries for retrieving data relevant to that question from the data storage system(s) 120. Based on the query template(s) 304, one or more queries may be generated to retrieve data from at least one relational datastore 122, from at least one non-relational datastore 124, or from the relational datastore(s) 122 and the non-relational datastore(s) 124. In some implementations, the query template(s) 304 may be specified such that each of the corresponding queries is generated in a query language that is native to the datastore targeted by the query);
executing the selected subset of workflows to generate a match score indicating the probability that the candidate matches the input (see Tamilmani Col. 3, lines 49-50, The query plan 114 may be provided to a query plan processing module 116, which executes the queries of the query plan 114. The execution of the query plan 114 may result in one or more result data sets 118 retrieved from one or more datastores in one or more data storage systems 120); and
providing an output indicating at least the candidates that matched the input
based on the generated match score for each candidate (see Tamilmani Col. 4, lines 63-67, After receiving the result data set(s) 118 resulting from executing the query plan 114, the query plan processing module 116 may perform one or more operations to combine the result data set(s) 118 received from different datastores of the data storage system(s) 120).
Ghosh expressly discloses executing, by the computing system, each query to
generate a candidate list comprising a list of candidates that potentially match the input, accessing, by the computing system, a workflow configuration comprising a list of workflows for determining whether an input matches a candidate (see Ghosh paragraph [0005], a computer system for optimizing a queue of queries for database efficiency is provided. The computer system includes a processor and a memory device coupled to the processor. The computer system is configured to receive a plurality of database queries from at least one host, evaluate the plurality of database queries to determine a resource impact associated with each database query of the plurality of database queries, prioritize the plurality of database queries based upon a set of prioritization factors and the resource impact associated with each database query, and submit the prioritized plurality of database queries to a database system for execution. The database system executes the plurality of database queries in order of priority);
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ghosh into the method of Tamilmani to have determining, by the computing system, a priority order to execute each query in the set of queries based on the query optimization results.  Here, combining Ghosh with Tamilmani, which are both related to query processing, improves Tamilmani, by providing system that optimizes a queue of queries for database efficiency (see Ghosh paragraph [0004]).

Regarding claims 2 and 11 Tamilmani discloses wherein the subset of query options is further selected based on an accuracy score for each relevant query options based on query optimization result results from an audit of previous queries
(see Tamilmani Col. 8, lines 55-60, Each input section 402 also includes a control 404 to enable a user to view a history of the result data set(s) 118 generated from previous executions of queries generated from the query templates 304 in the workflow corresponding to the input section 402); see Tamilmani Col. 7, lines 26-30, Each workflow section 302 may include one or more query templates 304 to generate one or more queries for retrieving data relevant to that question from the data storage system(s) 120. Based on the query template(s) 304, one or more queries may be generated to retrieve data from at least one relational datastore 122, from at least one non-relational datastore 124, or from the relational datastore(s) 122 and the non-relational datastore(s) 124. In some implementations, the query template(s) 304 may be specified such that each of the corresponding queries is generated in a query language that is native to the datastore targeted by the query; see Col. 7, lines 54-59, In cases where an input parameter 306 includes a plurality of discrete values for selection (e.g., states, provinces, or prefectures of a country, months of the year, and so forth), the input parameter 306 may be presented via a drop-down list of options or a similar control in the user interface).

Regarding claims 5, 14  and 20 Tamilmani discloses selecting a subset of available workflows based on relevance to the candidate and based on workflow optimization results from an audit of previous workflow executions (see Tamilmani Col. 8, lines 55-60, Each input section 402 also includes a control 404 to enable a user to view a history of the result data set(s) 118 generated from previous executions of queries generated from the query templates 304 in the workflow corresponding to the input section 402); see Tamilmani Col. 7, lines 26-30, Each workflow section 302 may include one or more query templates 304 to generate one or more queries for retrieving data relevant to that question from the data storage system(s) 120. Based on the query template(s) 304, one or more queries may be generated to retrieve data from at least one relational datastore 122, from at least one non-relational datastore 124, or from the relational datastore(s) 122 and the non-relational datastore(s) 124. In some implementations, the query template(s) 304 may be specified such that each of the corresponding queries is generated in a query language that is native to the datastore targeted by the query);

Regarding claims 8 and 17 Tamilmani discloses wherein each workflow has an
associated condition indicating whether or not to proceed to a next workflow in the
selected subset of workflows based on an output of a currently executing workflow (see Tamilmani Col. 8, lines 13-20, the input value(s) 112 corresponding to the input parameter(s) 306 of a query template 304 may be generated through the execution of one or more preliminary queries 312. In such cases, the one or more preliminary queries 312 may be described in the metadata for one or more query templates 304, as shown in the example query template 304(2) of FIG. 3; see Tamilmani Col. 12, lines 58-67, At 906, the at least one input value 112 corresponding to the at least one input parameter 306 may be determined based on the one or more results of executing the at least one preliminary query 312. (74)    At 908, one or more of the queries of the query plan 114 may be generated based on the at least one input value 112 determined at 906, and based on the query template(s) 304. At 910, the one or more generated queries may be executed. Operations 908 and 910 may proceed similarly to operations 608 and 610).

Claims 3, 6-7, 12, and 15-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tamilmani at el. (US 9.189.515 B1) in view of Ghosh et al. (US 2015/0026692 A1) further in view of Tamagawa et al.  (US 2020/0210898 A1).

Regarding claims 3 and 12 Tamilmani discloses, wherein the query optimization results from the audit of previous queries are generated by performing operations (see Tamilmani Col. 8, lines 55-60, Each input section 402 also includes a control 404 to enable a user to view a history of the result data set(s) 118 generated from previous executions of queries generated from the query templates 304 in the workflow corresponding to the input section 402) comprising:
selecting a subset of previously run queries and results (see Tamilmani Col. 8, lines 55-60, Each input section 402 also includes a control 404 to enable a user to view a history of the result data set(s) 118 generated from previous executions of queries generated from the query templates 304 in the workflow corresponding to the input section 402).
Tamagawa expressly discloses generating a confusion matrix for each query (see Tamagawa paragraph [0059], A confusion matrix is created from the estimation result table 202 and the correct answer data table 201, and a recall table and a precision table are created. Note that the confusion matrix, the recall table, and the precision table are created using known techniques);
using the confusion matrix, deriving metrics for each query (see Tamagawa paragraph [0059], A confusion matrix is created from the estimation result table 202 and the correct answer data table 201, and a recall table and a precision table are created. Note that the confusion matrix, the recall table, and the precision table are created using known techniques); and
storing the metrics for each query as optimization results in one or more
datastores (see Tamagawa paragraph [0043], Based on the magnitude relationship between processes at the calculated estimation accuracy, for a process of a low estimation accuracy, a process conversion destination is determined, and the process conversion source and the conversion destination are stored as a set in a process conversion table).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Tamagawa into the method of Tamilmani to have generating a confusion matrix.  Here, combining Tamagawa with Tamilmani, which are both related to data processing, improves Tamilmani, by providing system that obtains an appropriate result by estimation (see Tamagawa paragraph [0004]).

Regarding claims 6 and 15 Tamilmani discloses wherein the workflow
optimization results from the audit of previous workflow executions are generated
by performing operations (see Tamilmani Col. 8, lines 55-60, Each input section 402 also includes a control 404 to enable a user to view a history of the result data set(s) 118 generated from previous executions of queries generated from the query templates 304 in the workflow corresponding to the input section 402) comprising:
selecting a subset of previously executed workflows (see Tamilmani Col. 8, lines 55-60, Each input section 402 also includes a control 404 to enable a user to view a history of the result data set(s) 118 generated from previous executions of queries generated from the query templates 304 in the workflow corresponding to the input section 402); and
Tamagawa expressly discloses generating an accuracy metric for each workflow based on the correct matches made by each workflow (see Tamagawa paragraph [0043], The feature data and the correct answer data are input to machine learning to create an estimation model. For the created estimation model, a confusion matrix is obtained by, for example, cross-validation, and an estimation accuracy is calculated. Based on the magnitude relationship between processes at the calculated estimation accuracy; see Tamagawa paragraphs [0139]-[0140], an estimation result is corrected based on an estimation accuracy for each plan pattern, thereby obtaining a more accurate estimation result. [0140] In the third embodiment, a method of raising the accuracy of correction by considering a variation (variance) of a work time of each process and a plan result).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Tamagawa into the method of Tamilmani to have generating an accuracy metric.  Here, combining Tamagawa with Tamilmani, which are both related to data processing, improves Tamilmani, by providing system that obtains an appropriate result by estimation (see Tamagawa paragraph [0004]).

Regarding claims 7 and 16 Tamilmani discloses …selected subset of workflows is to be executed … (see Tamilmani Col. 7, lines 26-30, Each workflow section 302 may include one or more query templates 304 to generate one or more queries for retrieving data relevant to that question from the data storage system(s) 120. Based on the query template(s) 304, one or more queries may be generated to retrieve data from at least one relational datastore 122, from at least one non-relational datastore 124, or from the relational datastore(s) 122 and the non-relational datastore(s) 124. In some implementations, the query template(s) 304 may be specified such that each of the corresponding queries is generated in a query language that is native to the datastore targeted by the query).
Ghosh expressly discloses wherein the order in which the selected subset of workflows is to be executed based on the workflow optimization results is in an order (see Ghosh paragraph [0005], evaluate the plurality of database queries to determine a resource impact associated with each database query of the plurality of database queries, prioritize the plurality of database queries based upon a set of prioritization factors and the resource impact associated with each database query, and submit the prioritized plurality of database queries to a database system for execution. The database system executes the plurality of database queries in order of priority)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ghosh into the method of Tamilmani to have determining, by the computing system, a priority order to execute each query in the set of queries based on the query optimization results.  Here, combining Ghosh with Tamilmani, which are both related to query processing, improves Tamilmani, by providing system that optimizes a queue of queries for database efficiency (see Ghosh paragraph [0004]).
Tamagawa expressly discloses selected subset … is to be executed a highest accuracy metric to a workflow with a lowest accuracy score (see Tamagawa paragraph [0043], conversion judging unit 307 obtains an element Pij of the highest accuracy in the ith row of the precision table. In step S606, the process conversion judging unit 307 obtains an element Pik of the second highest accuracy in the ith row of the precision table).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Tamagawa into the method of Tamilmani to have a highest accuracy metric and a lowest accuracy metric.  Here, combining Tamagawa with Tamilmani, which are both related to data processing, improves Tamilmani, by providing system that obtains an appropriate result by estimation (see Tamagawa paragraph [0004]).

Claims 4, 9, 13 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tamilmani at el. (US 9.189.515 B1) in view of Ghosh et al. (US 2015/0026692 A1) further in view of Lewis et al. (US 2017/0339158 A1).

Regarding claims 4 and 13 Ghosh expressly discloses, wherein each query is executed in priority order until a specified number of candidates is generated..(see Ghosh paragraph [0005], evaluate the plurality of database queries to determine a resource impact associated with each database query of the plurality of database queries, prioritize the plurality of database queries based upon a set of prioritization factors and the resource impact associated with each database query, and submit the prioritized plurality of database queries to a database system for execution. The database system executes the plurality of database queries in order of priority).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ghosh into the method of Tamilmani to have determining, by the computing system, a priority order to execute each query in the set of queries based on the query optimization results.  Here, combining Ghosh with Tamilmani, which are both related to query processing, improves Tamilmani, by providing system that optimizes a queue of queries for database efficiency (see Ghosh paragraph [0004]).

Lewis expressly discloses after which the execution of each query in priority order is terminated (see Lewis paragraph [0127], the user may specify task order for the workflow, conditional flows, and timeout periods for restarting or terminating the execution of the workflow. In addition, execution loops for the workflow may be defined. Workflow execution may be asynchronous and may be preceded by synchronous execution of database writes).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lewis into the method of Tamilmani to have terminating execution of the selected subset of workflows.  Here, combining Lewis with Tamilmani, which are both related to workflow execution processes, improves Tamilmani, by providing automatic load balancing and resource scaling technology (see Lewis paragraph [0002]).

Regarding claims 9 and 18 Tamilmani discloses, wherein upon determination that a condition is met based on an output of a particular workflow indicating that the
computing system should not proceed to a next workflow in the selected subset of
workflows… (see Tamilmani Col. 8, lines 13-20, the input value(s) 112 corresponding to the input parameter(s) 306 of a query template 304 may be generated through the execution of one or more preliminary queries 312. In such cases, the one or more preliminary queries 312 may be described in the metadata for one or more query templates 304, as shown in the example query template 304(2) of FIG. 3; see Tamilmani Col. 12, lines 58-67, At 906, the at least one input value 112 corresponding to the at least one input parameter 306 may be determined based on the one or more results of executing the at least one preliminary query 312.  (74)    At 908, one or more of the queries of the query plan 114 may be generated based on the at least one input value 112 determined at 906, and based on the query template(s) 304. At 910, the one or more generated queries may be executed. Operations 908 and 910 may proceed similarly to operations 608 and 610).
Lewis expressly discloses terminating execution of the selected subset of workflows and setting the output of the selected subset of workflows to the output of the particular workflow (see Lewis paragraph [0127], the user may specify task order for the workflow, conditional flows, and timeout periods for restarting or terminating the execution of the workflow. In addition, execution loops for the workflow may be defined. Workflow execution may be asynchronous and may be preceded by synchronous execution of database writes).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lewis into the method of Tamilmani to have terminating execution of the selected subset of workflows.  Here, combining Lewis with Tamilmani, which are both related to workflow execution processes, improves Tamilmani, by providing automatic load balancing and resource scaling technology (see Lewis paragraph [0002]).

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kumar et. al. (US 2017/0147296) discloses workflow development system is described that provides a developer with a search utility for finding steps for inclusion in a workflow. The system also automatically generates a meaningful name and/or graphical representation for a workflow.

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164